DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5 and 7-39 are pending.
	Claims 6 and 40-44 are cancelled.
	Claims 3-5, 7, 10-14, 17-37, and 39 remain withdrawn.
	Claims 1 and 8 are currently amended.
	Claims 1, 2, 8, 9, 15, 16, and 38 are currently under consideration to the extent that they read upon Applicant’s elected species.  
	It is noted that by electing as the single species of composition “24-epibrassinolide-like side chain”, Applicant is asserting that structures comprising 24-epibrassinolide-like side chains are all obvious variants.

Withdrawn Rejections
The rejection of claim 6 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (CN104830719) as evidenced by APExBIO is withdrawn in view of Applicant’s cancellation of said claim.
The rejection of claim 6 under 35 U.S.C. 102(a)(1) as being anticipated by Jabs et al (US 2013/0244876) as evidenced by APExBIO is withdrawn in view of Applicant’s cancellation of said claim.
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Jabs et al (US 2013/0244876) as evidenced by APExBIO is withdrawn in view of Applicant’s cancellation of said claim.

New Grounds of Rejection – Necessitated by Amendment
Claim Rejections - 35 USC § 112(a) or 112 first paragraph (Pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 8, 9, 15, 16, and 38 (all claims currently under consideration) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The response filed 11/17/2022 has introduced NEW MATTER into the claims.  
As presently amended claims 1 and 8 recite that the first and the second compound are the major active ingredients in the solution.  Thus, the claim broadly encompasses a non-defined aspect in which the first and second active have a “major” relationship to other actives present, which was not previously encompassed by the claims or the specification as originally filed.  
The response only pointed to example 4 in support for the “major” aspect, wherein no support was found in example 4 and no support could be found in the originally filed disclosure.  Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”).
As presently amended, the claims now recite limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in the presently amended claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in the present claims in the specification or claims, as filed, or remove these limitations from the claims in response to this Office Action.

Claim Rejections - 35 USC § 112(b) or 112 second paragraph (Pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8, 9, 15, 16, and 38 (all claims currently under consideration) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “major” in claims 1 and 8 is a relative term which renders the claim indefinite. The term “major” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “major” can be relative to significance, quantity, expense, wherein there is no guidance in the instant specification as to the referent. Further, it is noted that “the major” is also a relative concept, since which components are considered “the major” components are dependent on the perspective of an individual.
For the sake of compact prosecution, the term is being interpreted as referring to significance.  It is noted that any ingredient that is not an inert contaminant could be deemed major.

Rejections Maintained and Made Again in view of Applicant’s Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 15, 16, and 38 (all claims currently under consideration) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (CN104830719)(all citations made to attached English translation) as evidenced by APExBIO.
Wang teaches a composition comprising a water configuration comprising ethephon in an amount of 1mg/L and brassin lactones in an amount of 0.01mg/L (see entire document, for instance, page 3, second to last paragraph).  It is noted that ethephon is an ethylene releaser, and specifically 2-chloroethylphosphonic acid, as evidenced by the instant specification on page 7, line 7.  Further, brassin lactones is another name for 24-epibrassinolide as evidenced by APExBIO on page 2, under synonyms.  
Response to Arguments
	Applicant argues in the remarks filed 11/17/2022 that Wang teaches several active ingredients, and therefore, does not meet the newly added limitation directed to “major” ingredients.  Applicant’s argument is not found persuasive.  First, Applicant’s attention is drawn to the 112(a) and 112(b) rejections above.  Second, it is noted that the ethephon and brassin lactones are considered significant and therefore are deemed major.  

Claim(s) 1, 8, 9, 15, 16, and 38 (all claims currently under consideration) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jabs et al (US 2013/0244876) as evidenced by APExBIO.
	Jabs teaches a composition comprising ethephon and a regulator selected from the group including brassinolide (see entire document for instance, [0040], [0041], and claims 3 and 11).  Jabs exemplifies a spray solution composition comprising the use of ethephon and pyraclostrobin in a ratio of 4.4:1.3 in Table 3.  It is noted that ethephon is an ethylene releaser, and specifically 2-chloroethylphosphonic acid, as evidenced by the instant specification on page 7, line 7. Further, brassinolide is another name for 24-epibrassinolide as evidenced by APExBIO on page 1, title and page 2, under synonyms.  
	It is noted that the selection of brassinolide from the list of claim 11 would result in the combination being anticipated.  It is noted that MPEP 2131.02 states: “when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught)”.
Response to Arguments
	Applicant argues in the remarks filed 11/17/2022 that Jabs teaches several active ingredients, and therefore, does not meet the newly added limitation directed to “major” ingredients.  Applicant’s argument is not found persuasive.  First, Applicant’s attention is drawn to the 112(a) and 112(b) rejections above.  Second, it is noted that the ethephon and brassin lactones are considered significant and therefore are deemed major.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 8, 9, 15, 16, and 38 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Jabs et al (US 2013/0244876) as evidenced by APExBIO.
	Jabs teaches a composition comprising ethephon and a regulator selected from the group including brassinolide and pyraclostrobin (see entire document for instance, [0040], [0041], and claims 3 and 11).  Jabs teaches that the growth regulators can be present in a ratio of 1:100 to 100:1 in the mixture, wherein the ethephon is present in an amount of 1:2 to 2:1 with component 1 (see entire document for instance, [0086] and claim 8).  Jabs exemplifies a spray solution composition comprising the use of ethephon and pyraclostrobin in a ratio of 4.4:1.3 in Table 3.  It is noted that ethephon is an ethylene releaser, and specifically 2-chloroethylphosphonic acid, as evidenced by the instant specification on page 7, line 7. Further, brassinolide is another name for 24-epibrassinolide as evidenced by APExBIO on page 1, title and page 2, under synonyms.  
	Jabs, while teaching the use of brassinolide and ethephon, does not directly exemplify the amounts of said combination.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize brassinolide either in place of, or in combination with, the pyraclostrobin of Table 3.  One would have been motivated to do so since brassinolide and pyraclostrobin are both taught as being useful regulators.  Further, the amount of brassinolide would fall within the instantly claimed range since Jabs teaches utilizing a ratio of 100:1 to 1:100, and exemplifies a species in the regulators class at a ratio of 4.4:1.3.
Response to Arguments
	Applicant argues in the remarks filed 11/17/2022 that for the same reasons argued regarding the rejection under 102, the rejection under 103 is improper.  Applicant’s argument is not found persuasive since, as noted above, the arguments directed to the rejection under 102 were not found persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611